DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The 30 JUN 2022 amendments to claims 1, 3, 8, and 9; cancellation of claims 2 and 13-20; and addition of claims 21-28 have been noted and entered.
Rejoinder of Previously Withdrawn Claims
In light of applicants’ 30 JUN 2022 claim amendments, claim 12 is hereby rejoined. Accordingly, the Invention I, Species restriction requirement as set forth in the Office action mailed on 16 DEC 2021 is hereby withdrawn. In view of the withdrawal of the species restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Double Patenting
The 30 JUN 2022 amendment to claim 1 overcomes the rejections noted in the previous Office action.
Allowable Subject Matter
Claims 1, 3-12, and 21-28 are allowed because the cited prior art, individually or in
combination, does not disclose or suggest all of the following claimed limitations: “…, wherein
the semiconductor substrate further includes a second layer of single-crystal semiconductor material that separates the first layer of polycrystalline semiconductor material from the top surface”, as recited in independent claim 1.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER H SWANSON/Primary Examiner, Art Unit 2815